DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments, filed on September 28, 2021, with respect to objections to claims 2, 10-11, and 13-14 have been considered and are persuasive. Objections to claims 2, 10-11, and 13-14 have been withdrawn, with the exceptions noted below.
3. 	Applicant's arguments regarding rejection of claim 1 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Regarding claim 1, as amended, applicant argues claim 1 is in condition for allowance, because applied references Jain ‘974 Emb1 (US 2015/0263974, embodiment of FIG. 3, para 56-60, and FIG. 22, para 161-162, “Jain ‘974 Emb1”) and Jain ‘974 Emb2 (US 2015/0263974, embodiment of FIG. 4, para 72-73, “Jain ‘974 Emb2”), do not disclose “integrate a plurality of packets of each of the plurality of flows into one meta packet per flow, using each of generic receive offload (GRO) engines corresponding to the plurality of cores respectively, when a packet per second (PPS) for each respective flow of the plurality of flows is equal to or greater than a threshold” (See Remarks, page 14, lines 14-19).
	 Applicant argues that Jain ‘974 Emb1 discloses a decision to aggregate or not aggregate received data packets based on whether LRO is turned ON or OFF, rather than disclosing that the decision is based on a packet per second (PPS) for each respective flow of the plurality of flows being equal to or greater than a threshold. Further, the applicant argues that whether the traffic of Jain ‘974 Emb1 is forwarded or being terminated does not disclose PPS information/or each respective flow
of the plurality of flows. (See Remarks, page 15, para 2).
Jain ‘974 Emb1 discloses “integrate a plurality of packets of each of the plurality of flows into one meta packet per flow, using each of generic receive offload (GRO) engines corresponding to the plurality of cores respectively,” and that Kurakami ‘304 teaches when a packet per second (PPS) for each respective flow of the plurality of flows is equal or greater than  a threshold (para 27; when the PPS of the data traffic destined for the IP address exceeds a threshold, the data is aggregated).

Claim Objections
4.	Claims 3, 8-10, 13, and 16-20 are objected to because of the following informalities:  
“A PPS" in claim 3 (line 3) should be replaced with - - the PPS - - to be consistent with the first citation of “a packet per second (PPS)” in claim 1 (line 20).
Claim 8 (line 3) recites “the one meta packet” and it should be - - a one meta packet - -, as “the one meta packet” lacks antecedent basis.
“The meta packet" in claim 10 (line 6) should be replaced with - - the one meta packet - - to be consistent with the first citation of “one meta packet” in claim 8 (line 3).
“A packet per second (PPS)" in claim 13 (line 4) should be replaced with - - the packet per second (PPS) - - to be consistent with the first citation of “a packet per second (PPS)” in claim 12 (line 17).
“The data flows" in claim 16 (line 2) should be replaced with - - the plurality of flows - - to be consistent with the first citation of “a plurality of flows” in claim 12 (line 13).
“The one meta packet" in claim 17 (line 5), claim 18 (lines 7 and 10), claim 19 (lines 5, 6, and 10), and claim 20 (line 4, 5, 9, and 10) should be replaced with - - the one meta packet per 
“The packets" in claim 18 (line 7) should be replaced with - - the plurality of packets - - to be consistent with the first citation of “a plurality of packets” in claim 12 (lines 2-3).

Claim Rejections - 35 USC § 112(b)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation "transmit the one meta packet to a TCP/IP packets" in lines 6-7. The meaning of “transmit the one meta packet to a TCP/IP packets” is unclear, as the manner in which a “packet” is sent to “packets” is unclear. For purposes of examination, the examiner’s interpretation is “transmit the one meta packet to a TCP/IP stack” in claim 9, lines 6-
Claim 10 recites the limitation "transmit the one meta packet to the TCP/IP packets" in lines 5-6. The meaning of “transmit the meta packet to the TCP/IP packets” is unclear, as the manner in which a “packet” is sent to “packets” is unclear. For purposes of examination, the examiner’s interpretation is “transmit the one meta packet to the TCP/IP stack” in claim 10, lines 5-6. Whether the intent is for the limitation “transmit the meta packet to the TCP/IP packets” to be “transmit the one meta packet to the TCP/IP stack” in claim 10, lines 5-6, or not, correction is required for claim 10 to be definite.

Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3, 6, 12, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jain ‘974 Emb1 (US 2015/0263974, embodiment of FIG. 3, para 56-60, and FIG. 22, para Jain ‘974 Emb2 (US 2015/0263974, embodiment of FIG. 4, para 72-73, “Jain ‘974 Emb2”), and further in view of Kurakami ‘304 (US 2020/0351304, “Kurakami ‘304”).
Regarding claims 1 and 12, Jain ‘974 Emb1 discloses an electronic device (FIG. 3; host machine 300) comprising:
a communication circuit (FIG. 3, para 4 and 56; the host machine 300 includes a physical network interface controller (PNIC) 320, where the PNIC is a network adaptor that includes dedicated network interfacing hardware, interfacing with a physical network 390, to send and receive network traffic);
a memory (FIG. 22, para 161-162; memory stores instructions); and
a processor electrically connected to the communication circuit and the memory (FIG. 22, para 161-162; processor is connected to input and output devices and the memory) and 
including a plurality of cores (FIG. 3, para 57-59; PNIC includes a queue assignment sub-module and processor cores with associated virtual machines (VMs), to which NIC data queues are assigned), 
wherein the processor is operable (FIG. 22, para 161; processor executes instructions) to:
receive data including a plurality of packets using the communication circuit (FIG. 3, para 59; PNIC includes the queue assignment sub-module, where the queue-assignment sub-module receives data packets from the physical network);
generate, from the TCP/IP packets, a plurality of flows corresponding to the plurality of cores, respectively (FIG. 3, para 59-60; the queue assignment sub-module classifies data packets received from the physical network based on data attributes, and assigns the classified data packets to NIC data queues); and
FIG. 3, para 57-58; large receive offload (LRO) control modules perform LRO operations, where LRO operations involve aggregation of each assigned NIC data queue into an aggregated packet of the NIC data queue, according to each NIC queue’s LRO aggregation rule).
However, Jain ‘974 Emb1 does not specifically disclose identify transmission control protocol/Internet protocol (TCP/IP) packets among the plurality of packets.
Jain ‘974 Emb2 teaches identify transmission control protocol/Internet protocol (TCP/IP) packets among the plurality of packets (FIG. 4, para 72-73; each NIC queue packets are sent to and processed by a TCP/IP stack; thus, TCP/IP packets are identified).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jain ‘974 Emb1’s electronic device that classifies received data into data flows, to include Jain ‘974 Emb2’s each NIC queue that is sent to and processed by a TCP/IP stack. The motivation for doing so would have been to provide a host machine that is able to fully utilize the LRO capability of its NIC for maximizing throughput and performance (Jain ‘974 Emb2, para 3).
However, Jain ‘974 Emb1 in combination with Jain ‘974 Emb2 does not specifically disclose when a packet per second (PPS) for each respective flow of the plurality of flows is equal or greater than a threshold.
Kurakami ‘304 teaches when a packet per second (PPS) for each respective flow of the plurality of flows is equal or greater than a threshold (para 27; when the PPS of the data traffic destined for the IP address exceeds a threshold, the data is aggregated).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined electronic device that classifies received data into data flows of Jain ‘974 Emb1 and Jain ‘974 Emb2, to include Kurakami ‘304, para 6).
Regarding claim 2, Jain ‘974 Emb1 in combination with Jain ‘974 Emb2 and Kurakami ‘304 discloses all the limitations with respect to claim 1, as outlined above.
Further, Jain ‘974 Emb1 discloses wherein a GRO engine among a plurality of GRO engines integrates packets of a flow allocated to a core corresponding to the GRO engine into one meta packet (FIG. 3, para 57-58; large receive offload (LRO) control modules perform LRO operations, where LRO operations involve aggregation of each assigned NIC data queue into an aggregated packet of the NIC data queue, according to each NIC queue’s LRO aggregation rule).
Regarding claims 3 and 13, Jain ‘974 Emb1 in combination with Jain ‘974 Emb2 and Kurakami ‘304 discloses all the limitations with respect to claims 1 and 12, respectively, as outlined above.
Further, Kurakami ‘304 teaches wherein each of the plurality of cores is configured to: calculate a PPS per flow of the plurality of flows (para 27; PPS of data traffic destined for an IP address is determined).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined electronic device that classifies received data into data flows of Jain ‘974 Emb1, Jain ‘974 Emb2, and Kurakami ‘304, to further include Kurakami ‘304’s determination of PPS of data traffic destined for an IP address. The motivation for doing so would have been to improve the accuracy of distributed denial of service (DDoS) attach detection (Kurakami ‘304, para 6).
Regarding claims 6 and 14, Jain ‘974 Emb1 in combination with Jain ‘974 Emb2 and Kurakami ‘304 discloses all the limitations with respect to claims 1 and 12, respectively, as outlined above.
Jain ‘974 Emb1 discloses wherein the processor is operable to:
classify the TCP/IP packets into the plurality of flows, each of the plurality of flows having a same attribute of the data; and respectively allocate the plurality of flows to the plurality of cores (FIG. 3, para 59-60; the queue assignment sub-module classifies data packets received from the physical network based on data attributes, and assigns the classified data packets to NIC data queues and corresponding cores),
wherein the attribute of the data includes at least one of a sender IP of a packet, a receiver IP of the packet (FIG. 3, para 59; packets are assigned to queues based on the destination IP address; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art), a sender port of the packet, and a receiver port of the packet.
9.	Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Jain ‘974 Emb1, in view of Jain ‘974 Emb2, further in view of Kurakami ‘304, and further in view of Jain ‘974 Emb3 (US 2015/0263974, embodiment of FIG. 15, para 122-126, “Jain ‘974 Emb3”).
Regarding claim 4, Jain ‘974 Emb1 in combination with Jain ‘974 Emb2 and Kurakami ‘304 discloses all the limitations with respect to claim 1, as outlined above.
However, Jain ‘974 Emb1 in combination with Jain ‘974 Emb2 and Kurakami ‘304 does not specifically disclose wherein the processor is operable to process user datagram protocol (UDP) packets among the plurality of packets on a network layer without integration of the UDP packet.
Jain ‘974 Emb3 teaches wherein the processor is operable to process user datagram protocol (UDP) packets among the plurality of packets on a network layer without integration of the UDP packet (FIG. 15, para 126; IP information indicates that the protocol is TCP/UDP; thus, UDP packets are processed; examiner notes the preceding limitation is interpreted as a negative limitation that is not given any contextual background or meaning within the body of the claim and therefore is not required to be included as rejected by the prior art; examiner notes any prior art reference that “does not” perform said “integration of the UDP packet” is sufficient to read on the negative limitation).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined electronic device that classifies received data into data flows of Jain ‘974 Emb1, Jain ‘974 Emb2, and Kurakami ‘304, to include Jain ‘974 Emb3’s packets that are aggregated when the IP information that indicates the specific IP destination address indicates that the protocol is TCP/UDP. The motivation for doing so would have been to provide a host machine that is able to fully utilize the LRO capability of its NIC for maximizing throughput and performance (Jain ‘974 Emb3, para 3).
10.	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jain ‘974 Emb1, in view of Jain ‘974 Emb2, further in view of Kurakami ‘304, and further in view of Thakur ‘082 (US 2017/0318082, “Thakur ‘082”).
Regarding claim 7 and 16, Jain ‘974 Emb1 in combination with Jain ‘974 Emb2 and Kurakami ‘304 discloses all the limitations with respect to claims 6 and 14, respectively, as outlined above.
However, Jain ‘974 Emb1 in combination with Jain ‘974 Emb2 and Kurakami ‘304 does not specifically disclose wherein the processor is operable to: allocate the plurality flows to the plurality of cores based on a manner of “round-robin”, “random”, “load-aware”, “user-defined”, or “pre-defined”, respectively.
Thakur ‘082 teaches wherein the processor is operable to: allocate the plurality flows to the plurality of cores based on a manner of “round-robin”, “random” (para 68; a data flow is randomly assigned to a core; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art), “load-aware”, “user-defined”, or “pre-defined”, respectively.
Thakur ‘082, para 5).
11.	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jain ‘974 Emb1, in view of Jain ‘974 Emb2, further in view of Kurakami ‘304, and further in view of Jain ‘974 Emb4 (US 2015/0263974, embodiment of FIG. 16, para 127-132, “Jain ‘974 Emb4”).
Regarding claim 8 and 17, Jain ‘974 Emb1 in combination with Jain ‘974 Emb2 and Kurakami ‘304 discloses all the limitations with respect to claims 1 and 12, respectively, as outlined above.
However, Jain ‘974 Emb1 in combination with Jain ‘974 Emb2 and Kurakami ‘304 does not specifically disclose wherein each of the plurality of cores is operable to: integrate respectively allocated packets into the one meta packet sequentially and cumulatively.
Jain ‘974 Emb4 teaches wherein each of the plurality of cores is operable to: integrate respectively allocated packets into the one meta packet sequentially and cumulatively (FIG. 16, para 128-129 and 131; packets are processed sequentially, as they are received; packets that satisfy the LRO aggregation rule criteria are aggregated by being added into a current LRO aggregated packet; thus, packets are integrated into the LRO aggregated packet sequentially and cumulatively).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined electronic device that classifies received data into data flows of Jain ‘974 Emb1, Jain ‘974 Emb2, and Kurakami Jain ‘974 Emb4, para 3).
12.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jain ‘974 Emb1, in view of Jain ‘974 Emb2, further in view of Kurakami ‘304, further in view of Jain ‘974 Emb4, and further in view of Makineni ‘303 (US 2006/0104303, “Makineni ‘303”).
Regarding claim 9, Jain ‘974 Emb1 in combination with Jain ‘974 Emb2, Kurakami ‘304, and Jain ‘974 Emb4 discloses all the limitations with respect to claim 8, as outlined above.
Further, Jain ‘974 Emb2 discloses wherein each of the plurality of cores is operable to: transmit the one meta packet to a TCP/IP packets (FIG. 4, para 72-73; each NIC queue is sent to and processed by a TCP/IP stack; examiner notes that claim 9 is rejected under 35 U.S.C. 112(b), and that the preceding limitation is, for purposes of examination, interpreted as “transmit the one meta packet to a TCP/IP stack”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined electronic device that classifies received data into data flows of Jain ‘974 Emb1, Jain ‘974 Emb2, Kurakami ‘304, and Jain ‘974 Emb4, to further include Jain ‘974 Emb2’s NIC queue that is sent to and processed by a TCP/IP stack. The motivation for doing so would have been to provide a host machine that is able to fully utilize the LRO capability of its NIC for maximizing throughput and performance (Jain ‘974 Emb2, para 3).
Although Jain ‘974 Emb1 in combination with Jain ‘974 Emb2, Kurakami ‘304, and Jain ‘974 Emb4 discloses wherein each of the plurality of cores is operable to: transmit the one meta packet to a TCP/IP packets, Jain ‘974 Emb1 in combination with Jain ‘974 Emb2, Kurakami ‘304, and Jain ‘974 Emb4 does not specifically disclose wherein each of the plurality of cores 
Makineni ‘303 teaches wherein each of the plurality of cores is operable to:
integrate the respectively allocated packets into the one meta packet sequentially and cumulatively until a specified time elapses from a point in time when the respectively allocated packets start to be cumulatively integrated into the one meta packet (FIGS. 1A-1C, para 8 and 13-16; payloads of received packets are combined into a single payload to which a single IP header and a single TCP header are added to form a single packet; after the end of a window during which such packet integration is performed, the overall integrated packet is sent to the TCP/IP processing stack); and
when the specified time elapses, transmit the one meta packet to a TCP/IP packets (FIGS. 1A-1C, para 8 and 13-16; payloads of received packets are combined into a single payload to which a single IP header and a single TCP header are added to form a single packet; after the end of a window during which such packet integration is performed, the overall integrated packet is sent to the TCP/IP processing stack; examiner notes that claim 9 is rejected under 35 U.S.C. 112(b), and that the preceding limitation is, for purposes of examination, interpreted as “transmit the one meta packet to a TCP/IP stack”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined electronic device that classifies received data into data flows of Jain ‘974 Emb1, Jain ‘974 Emb2, Kurakami ‘304, and Jain ‘974 Emb4, to include Makineni ‘303’s integration of packets into a single packet during an integration window. The motivation for doing so would have been to provide a technique for coalescing multiple packets for a single flow into a single packet (Makineni ‘303, para 9).
Regarding claim 10, Jain ‘974 Emb1 in combination with Jain ‘974 Emb2, Kurakami ‘304, and Jain ‘974 Emb4 discloses all the limitations with respect to claim 8, as outlined above.
Further, Jain ‘974 Emb2 teaches wherein each of the plurality of cores is operable to: transmit the meta packet to the TCP/IP packets (FIG. 4, para 72-73; each NIC queue is sent to and processed by a TCP/IP stack; examiner notes that claim 9 is rejected under 35 U.S.C. 112(b), and that the preceding limitation is, for purposes of examination, interpreted as “transmit the one meta packet to the TCP/IP stack”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined electronic device that classifies received data into data flows of Jain ‘974 Emb1, Jain ‘974 Emb2, Kurakami ‘304, and Jain ‘974 Emb4, to further include Jain ‘974 Emb2’s NIC queue that is sent to and processed by a TCP/IP stack. The motivation for doing so would have been to provide a host machine that is able to fully utilize the LRO capability of its NIC for maximizing throughput and performance (Jain ‘974 Emb2, para 3).
Furthermore, Jain ‘974 Emb4 teaches integrate the respectively allocated packets into the one meta packet sequentially and cumulatively (FIG. 16, para 128-129 and 131; packets are processed sequentially, as they are received; packets that satisfy the LRO aggregation rule criteria are aggregated by being added into a current LRO aggregated packet; thus, packets are integrated into the LRO aggregated packet sequentially and cumulatively).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined electronic device that classifies received data into data flows of Jain ‘974 Emb1, Jain ‘974 Emb2, Kurakami ‘304, and Jain ‘974 Emb4, to further include Jain ‘974 Emb4’s packets that are integrated into the LRO aggregated packet sequentially and cumulatively. The motivation for doing so would have Jain ‘974 Emb4, para 3).
Although Jain ‘974 Emb1 in combination with Jain ‘974 Emb2, Kurakami ‘304, and Jain ‘974 Emb4 discloses wherein each of the plurality of cores is operable to: integrate the respectively allocated packets into the one meta packet sequentially and cumulatively, Jain ‘974 Emb1 in combination with Jain ‘974 Emb2, Kurakami ‘304, and Jain ‘974 Emb4 does not specifically disclose while a size of the one meta packet is less than a specified threshold value, integrate the respectively allocated packets into the one meta packet. Further, although Jain ‘974 Emb1 in combination with Jain ‘974 Emb2, Kurakami ‘304, and Jain ‘974 Emb4 discloses wherein each of the plurality of cores is operable to: transmit the meta packet to the TCP/IP packets, Jain ‘974 Emb1 in combination with Jain ‘974 Emb2, Kurakami ‘304, and Jain ‘974 Emb4 does not specifically disclose while a size of the one meta packet is less than a specified threshold value, integrate the respectively allocated packets into the one meta packet.
Makineni ‘303 teaches while a size of the one meta packet is less than a specified threshold value, integrate the respectively allocated packets into the one meta packet (FIGS. 1A-1C, para 8 and 13-16; packets are integrated into a single packet while the size of the packet payload is less than the available space in a packet buffer); and
when the size of the one meta packet is equal to or greater than the specified threshold value, transmit the meta packet to the TCP/IP packets (FIGS. 1A-1C, para 8 and 13-16; once the size of the newly formed packet exceeds the available space in the packet buffer, the packet is sent to the TCP/IP processing stack; examiner notes that claim 9 is rejected under 35 U.S.C. 112(b), and that the preceding limitation is, for purposes of examination, interpreted as “transmit the one meta packet to the TCP/IP stack”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined electronic device that classifies received data into data flows of Jain ‘974 Emb1, Jain ‘974 Emb2, Kurakami ‘304, Makineni ‘303, para 9).
Regarding claim 11, Jain ‘974 Emb1 in combination with Jain ‘974 Emb2, Kurakami ‘304, and Jain ‘974 Emb4 discloses all the limitations with respect to claim 8, as outlined above.
Further, Jain ‘974 Emb2 teaches transmit the meta packet to the TCP/IP packets (FIG. 4, para 72-73; each NIC queue is sent to and processed by a TCP/IP stack).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined electronic device that classifies received data into data flows of Jain ‘974 Emb1, Jain ‘974 Emb2, Kurakami ‘304, and Jain ‘974 Emb4, to further include Jain ‘974 Emb2’s NIC queue that is sent to and processed by a TCP/IP stack. The motivation for doing so would have been to provide a host machine that is able to fully utilize the LRO capability of its NIC for maximizing throughput and performance (Jain ‘974 Emb2, para 3).
Furthermore, Jain ‘974 Emb4 teaches wherein each of the plurality of cores is operable to:
integrate the respectively allocated packets into the one meta packet sequentially and cumulatively (FIG. 16, para 128-129 and 131; packets are processed sequentially, as they are received; packets that satisfy the LRO aggregation rule criteria are aggregated by being added into a current LRO aggregated packet; thus, packets are integrated into the LRO aggregated packet sequentially and cumulatively).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined electronic device that classifies received data into data flows of Jain ‘974 Emb1, Jain ‘974 Emb2, Kurakami ‘304, Jain ‘974 Emb4, para 3).
Although Jain ‘974 Emb1 in combination with Jain ‘974 Emb2, Kurakami ‘304, and Jain ‘974 Emb4 discloses wherein each of the plurality of cores is operable to: integrate the respectively allocated packets into the one meta packet sequentially and cumulatively, Jain ‘974 Emb1 in combination with Jain ‘974 Emb2, Kurakami ‘304, and Jain ‘974 Emb4 does not specifically disclose while a number of payloads included in the one meta packet is less than a specified threshold value, integrate the packets into the one meta packet. Further, although Jain ‘974 Emb1 in combination with Jain ‘974 Emb2, Kurakami ‘304, and Jain ‘974 Emb4 discloses transmit the meta packet to the TCP/IP packets, Jain ‘974 Emb1 in combination with Jain ‘974 Emb2, Kurakami ‘304, and Jain ‘974 Emb4 does not specifically disclose when the number of payloads included in the one meta packet is equal to or greater than the specified threshold value, transmit the one meta packet to a TCP/IP stack.
Makineni ‘303 teaches while a number of payloads included in the one meta packet is less than a specified threshold value, integrate the packets into the one meta packet (FIGS. 1A-1C, para 8 and 13-16; the number of packets that are integrated is configurable, so that the process of packet integration continues while the size of the overall integrated packet payload is less than the available space in a packet buffer); and
when the number of payloads included in the one meta packet is equal to or greater than the specified threshold value, transmit the one meta packet to a TCP/IP stack (FIGS. 1A-1C, para 8 and 13-16; the number of packets that are integrated is configurable, so that, once the size of the overall integrated packet exceeds the available space in the packet buffer, the packet is sent to the TCP/IP processing stack).
Makineni ‘303, para 9).
13.	Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain ‘974 Emb1, in view of Jain ‘974 Emb2, further in view of Kurakami ‘304, and further in view of Makineni ‘303 (US 2006/0104303, “Makineni ‘303”).
Regarding claim 18, Jain ‘974 Emb1 in combination with Jain ‘974 Emb2 and Kurakami ‘304 discloses all the limitations with respect to claim 12, as outlined above.
Further, Jain ‘974 Emb2 discloses wherein integrating the plurality of packets of each of the plurality of flows into the one meta packet per flow includes: 
transmitting the one meta packet to a TCP/IP stack (FIG. 4, para 72-73; each NIC queue is sent to and processed by a TCP/IP stack).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined electronic device that classifies received data into data flows of Jain ‘974 Emb1, Jain ‘974 Emb2, and Kurakami ‘304, to further include Jain ‘974 Emb2’s NIC queue that is sent to and processed by a TCP/IP stack. The motivation for doing so would have been to provide a host machine that is able to fully utilize the LRO capability of its NIC for maximizing throughput and performance (Jain ‘974 Emb2, para 3).
Although Jain ‘974 Emb1 in combination with Jain ‘974 Emb2 and Kurakami ‘304 discloses wherein integrating the plurality of packets of each of the plurality of flows into the one 
Makineni ‘303 teaches integrating the plurality of packets into the one meta packet sequentially and cumulatively using the plurality of cores until a specified time elapses from a point in time when the packets start to be cumulatively integrated into the one meta packet (FIGS. 1A-1C, para 8 and 13-16; payloads of received packets are combined into a single payload to which a single IP header and a single TCP header are added to form a single packet; after the end of a window during which such packet integration is performed, the overall integrated packet is sent to the TCP/IP processing stack); and
when the specified time elapses, transmitting the one meta packet to a TCP/IP stack (FIGS. 1A-1C, para 8 and 13-16; payloads of received packets are combined into a single payload to which a single IP header and a single TCP header are added to form a single packet; after the end of a window during which such packet integration is performed, the overall integrated packet is sent to the TCP/IP processing stack).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method of processing data of Jain ‘974 Emb1, Jain ‘974 Emb2, and Kurakami ‘304, to include Makineni ‘303’s integration of packets into a single packet during an integration window. The motivation for doing so would have been to provide a technique for coalescing multiple packets for a single flow into a single packet (Makineni ‘303, para 9).
Regarding claim 19, Jain ‘974 Emb1 in combination with Jain ‘974 Emb2 and Kurakami ‘304, and discloses all the limitations with respect to claim 12, as outlined above.
Jain ‘974 Emb2 teaches wherein integrating the plurality of packets of each of the plurality of flows into the one meta packet per flow includes: transmitting the one meta packet to a TCP/IP stack (FIG. 4, para 72-73; each NIC queue is sent to and processed by a TCP/IP stack).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined electronic device that classifies received data into data flows of Jain ‘974 Emb1, Jain ‘974 Emb2, and Kurakami ‘304, to further include Jain ‘974 Emb2’s NIC queue that is sent to and processed by a TCP/IP stack. The motivation for doing so would have been to provide a host machine that is able to fully utilize the LRO capability of its NIC for maximizing throughput and performance (Jain ‘974 Emb2, para 3).
However, Jain ‘974 Emb1 in combination with Jain ‘974 Emb2 and Kurakami ‘304 does not specifically disclose integrating the plurality of packets into the one meta packet sequentially and cumulatively.
Jain ‘974 Emb4 teaches integrating the plurality of packets into the one meta packet sequentially and cumulatively (FIG. 16, para 128-129 and 131; packets are processed sequentially, as they are received; packets that satisfy the LRO aggregation rule criteria are aggregated by being added into a current LRO aggregated packet; thus, packets are integrated into the LRO aggregated packet sequentially and cumulatively).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined electronic device that classifies received data into data flows of Jain ‘974 Emb1, Jain ‘974 Emb2, and Kurakami ‘304, to include Jain ‘974 Emb4’s packets that are integrated into the LRO aggregated packet sequentially and cumulatively. The motivation for doing so would have been to provide a host machine that is able to fully utilize the LRO capability of its NIC for maximizing throughput and performance (Jain ‘974 Emb4, para 3).

Makineni ‘303 teaches while a size of the one meta packet is less than a specified threshold value, integrating the plurality of packets into the one meta packet (FIGS. 1A-1C, para 8 and 13-16; packets are integrated into a single packet while the size of the packet payload is less than the available space in a packet buffer); and
transmitting the one meta packet to a TCP/IP stack when the size of the meta packet is equal to or greater than the specified threshold value (FIGS. 1A-1C, para 8 and 13-16; once the size of the newly formed packet exceeds the available space in the packet buffer, the packet is sent to the TCP/IP processing stack).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined electronic device that classifies received data into data flows of Jain ‘974 Emb1, Jain ‘974 Emb2, Kurakami ‘304, and Jain ‘974 Emb4, to include Makineni ‘303’s packets that are integrated into a single packet while the size of the packet payload is less than the available space in a packet buffer. The motivation for doing so would have been to provide a technique for coalescing multiple packets for a single flow into a single packet (Makineni ‘303, para 9).
Regarding claim 20, Jain ‘974 Emb1 in combination with Jain ‘974 Emb2 and Kurakami ‘304 discloses all the limitations with respect to claim 12, as outlined above.
Further, Jain ‘974 Emb2 teaches wherein integrating the plurality of packets of each of the plurality of flows into the one meta packet per flow includes: transmitting the one meta packet to a TCP/IP stack (FIG. 4, para 72-73; each NIC queue is sent to and processed by a TCP/IP stack).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined electronic device that classifies received data into data flows of Jain ‘974 Emb1, Jain ‘974 Emb2, and Kurakami ‘304, to further include Jain ‘974 Emb2’s NIC queue that is sent to and processed by a TCP/IP stack. The motivation for doing so would have been to provide a host machine that is able to fully utilize the LRO capability of its NIC for maximizing throughput and performance (Jain ‘974 Emb2, para 3).
However, Jain ‘974 Emb1 in combination with Jain ‘974 Emb2 and Kurakami ‘304 does not specifically disclose integrating the plurality of packets into the one meta packet sequentially and cumulatively.
Furthermore, Jain ‘974 Emb4 teaches integrating the plurality of packets into the one meta packet sequentially and cumulatively (FIG. 16, para 128-129 and 131; packets are processed sequentially, as they are received; packets that satisfy the LRO aggregation rule criteria are aggregated by being added into a current LRO aggregated packet; thus, packets are integrated into the LRO aggregated packet sequentially and cumulatively).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined electronic device that classifies received data into data flows of Jain ‘974 Emb1, Jain ‘974 Emb2, and Kurakami ‘304, to include Jain ‘974 Emb4’s packets that are integrated into the LRO aggregated packet sequentially and cumulatively. The motivation for doing so would have been to provide a host Jain ‘974 Emb4, para 3).
Although Jain ‘974 Emb1 in combination with Jain ‘974 Emb2, Kurakami ‘304, and Jain ‘974 Emb4 discloses integrating the plurality of packets into the one meta packet sequentially and cumulatively, Jain ‘974 Emb1 in combination with Jain ‘974 Emb2, Kurakami ‘304, and Jain ‘974 Emb4 does not specifically disclose while a number of payloads included in the one meta packet is less than a specified threshold value, integrating the plurality packets into the one meta packet. Further, although Jain ‘974 Emb1 in combination with Jain ‘974 Emb2, Kurakami ‘304, and Jain ‘974 Emb4 discloses transmitting the one meta packet to a TCP/IP stack, Jain ‘974 Emb1 in combination with Jain ‘974 Emb2, Kurakami ‘304, and Jain ‘974 Emb4 does not specifically disclose transmitting the one meta packet to a TCP/IP stack when the number of payloads included in the one meta packet is equal to or greater than the specified threshold value.
Makineni ‘303 teaches while a number of payloads included in the one meta packet is less than a specified threshold value, integrating the plurality of packets into the one meta packet (FIGS. 1A-1C, para 8 and 13-16; the number of packets that are integrated is configurable, so that the process of packet integration continues while the size of the overall integrated packet payload is less than the available space in a packet buffer); and
transmitting the one meta packet to a TCP/IP stack when the number of payloads included in the one meta packet is equal to or greater than the specified threshold value (FIGS. 1A-1C, para 8 and 13-16; the number of packets that are integrated is configurable, so that, once the size of the overall integrated packet exceeds the available space in the packet buffer, the packet is sent to the TCP/IP processing stack).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined electronic device that classifies received data into data flows of Jain ‘974 Emb1, Jain ‘974 Emb2, Kurakami ‘304, Makineni ‘303, para 9).

Conclusion
Internet Communication
	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.0.

	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/HABTE MERED/Primary Examiner, Art Unit 2474